AMENDMENT TO PROMISSORY NOTE

 

WHEREAS, American Boarding Company, a Delaware corporation, (“Maker”) has issued
that certain Promissory Note to Narguesse Nourkeyhani in the principal amount of
$12,000 on May 22, 2014 (the “Note”),

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 1. All provisions set forth in the Note providing that any amounts due under
    the Note are convertible to capital stock of the Maker are hereby deleted.
    The Note shall not be convertible to common stock, or any other class of
    capital stock, of the Maker.
 2. All other terms of the Note not specifically modified by this Amendment
    shall remain in full force and effect.

 

/s/ Narguesse Nourkeyhani

Narguesse Nourkeyhani

American Board Company

 

By: /s/ Reza Noorkayhani

Reza Noorkayhani, President and CEO

 